IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


ZAIMAH AZIZ,                            : No. 110 EM 2016
                                        :
                 Petitioner             :
                                        :
                                        :
           v.                           :
                                        :
                                        :
CITY OF PHILADELPHIA AND MAROM          :
INVESTMENT LLC,                         :
                                        :
                 Respondents            :


                                   ORDER



PER CURIAM

     AND NOW, this 1st day of September, 2016, the “Kings [sic] Bench Matter” is

DENIED.